Opinion issued October 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00850-CV
———————————
IN RE DUPUY & ASSOCIATES, P.C. AND CHRISTOPHER
DUPUY, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
By petition
for writ of mandamus, relators Dupuy Associates, P.C. and Christopher Dupuy, complain
that the trial judge abused his discretion by refusing to grant their motion
for summary judgment and “fail[ing] to follow the law, the Texas Rules of Civil
Procedure, Texas Rules of Evidence, and his own Orders.” We deny the petition
for writ of mandamus. 
All pending
motions are dismissed as moot.
Per Curiam
 
Panel
consists of Justices Jennings, Sharp, and Brown.




[1]           Relator identifies the underlying
case as Mr. Margarita LP v. Dupuy &
Assocs., P.C. and Christopher Dupuy, No. 09CV1183 in the 405th District
Court of Galveston County, Texas, the Honorable Shearn Smith presiding.